Citation Nr: 1427713	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for the service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, including service in the Republic of Vietnam from August 1966 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which initially denied service connection for an acquired psychiatric condition to include PTSD.  This matter has been previously remanded by the Board in February 2009 and March 2010.

The Veteran was afforded hearings with two different Veterans Law Judges (VLJs) in connection with this appeal.  The first hearing was conducted in November 2008, and the second hearing with a different VLJ was conducted in October 2009.  Transcripts of the hearings are of record.  In such circumstance, a panel of three judges must participate in the decision, which must include the VLJ who had held the hearings with the Veteran.  See 38 C.F.R. § 20.707 (2013).

By way of an August 2012 RO rating decision, the Veteran was granted service connection for generalized anxiety disorder, major depressive disorder, single episode, moderate, with an evaluation of 10 percent.  In October 2012, the Veteran filed a notice of disagreement as to his initial evaluation of the psychiatric disorder, and subsequently submitted evidence in the form of a private psychiatric evaluation (diagnosing PTSD as related to service).  The issue of entitlement to an initial evaluation in excess of 10 percent for the service-connected psychiatric disorder has not yet been perfected.  

The Board notes that the claims for PTSD and an acquired psychiatric disorder were initially developed as a single claim encompassing any acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, in light of the fact that the Veteran was granted service connection for a psychiatric disorder (other than PTSD) and because he has since submitted evidence relating to PTSD as a result of service, the Board will herein adjudicate the issue of service connection for PTSD.

A review of the Virtual VA paperless claims processing system reveals documents that are mostly duplicative of the evidence in the paper file.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDINGS OF FACT

1. The evidence of record supports a diagnosis of PTSD related to stressful events the Veteran experienced as a helicopter mechanic in Vietnam.

2. On January 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's representative on behalf of the Veteran that a withdrawal of the appeal for the claim of entitlement to an initial compensable rating for the service-connected bilateral hearing loss disability was requested; there remain no allegations of errors of fact or law for appellate consideration at this time as to this issue.  


CONCLUSIONS OF LAW

1. PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2013).

2. The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an initial compensable rating for the service-connected bilateral hearing loss disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1346-1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2013).

The Veteran avers that he has PTSD due to traumatic events in service.  Specifically, he claims that while serving on a helicopter huey in Vietnam, he was exposed to seeing many dead bodies in a makeshift morgue off of the heliport.  Also, his duties involved transporting troops to and from combat zones, and at times, wounded or dead soldiers.  He testified that he sometimes was involved in machine gun fire from the helicopter and that his unit was sometimes shelled.

The Board notes that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed PTSD is related to combat.  Furthermore, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) (stressor based on fear of hostile military or terrorist activity) are not applicable in this case as a VA (or VA-contracted) psychiatrist or psychologist did not confirm a diagnosis of PTSD based upon his stressor.

The Board finds that that the Veteran's stressors are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  As a helicopter mechanic and maintenance crewman, the Veteran's duties and circumstances of his service are consistent with the transportation of troops to and from combat areas in Vietnam.  This also includes involvement by the heliport and witnessing the sight of dead bodies.  Although he was not directly in combat with the enemy, the Board finds that in entering and leaving combat zones, the Veteran was likely exposed to the dangers of mortar attacks.

With respect to his reported stressor, the Board finds his statements credible.  Thus, the Board finds that there is sufficient corroborative evidence that the claimed stressor occurred.  As there is a current diagnosis of PTSD from a private psychologist, Dr. W.C., in June 2013, the remaining question is whether he has a diagnosis of PTSD related to his in-service stressor.

In this regard, there is a link established by medical evidence, between the current PTSD symptomatology and the claimed credible in-service stressor.  See 38 C.F.R. § 3.304(f).  Dr. W.C. provided a written psychological assessment in which he provided a summary of the Veteran's personal and military history, mental examination findings, lay statements, and his diagnostic impression.  He opined that the Veteran began experiencing symptoms consistent with PTSD while serving in Vietnam, and upon his return home, his trauma symptoms were dealt with by self-medication and they have been persistent throughout his adult life.  The Veteran was diagnosed with chronic PTSD due to traumatic experiences in Vietnam.  The Board notes that Dr. W.C. did not have access to the entire case file.  For his examination and opinion, he relied on the Veteran's attorney's summary of the case, Dr. S.W.'s previous assessment of record, and excerpts from an RO decision.  However, Dr. W.C. examined the Veteran, elicited a complete history, considered the Veteran's contentions and stressors, and rendered a well-supported medical opinion based upon the presented facts.  The Board finds this opinion to be probative.

The Board notes that the evidence of record also reflects a finding against a valid PTSD diagnosis.  See July 2010 VA Examination and May 2012 VA Examination.  While the May 2012 examiner focused on the Veteran's other psychiatric disabilities, the July 2010 examiner found against a traumatic stressor and indicated that the Veteran did not meet the DSM-IV criteria for PTSD.  However, another private psychologist, Dr. S.W., indicated on her report that the Veteran exhibited symptoms that are consistent with PTSD, depression, and anxiety.  As such, the Board finds that the evidence for and against the claim of entitlement to service connection for PTSD is, at the very least, in relative equipoise.

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for PTSD is granted.  

The appeal as to the issue of entitlement to an initial compensable rating for the service-connected bilateral hearing loss disability is dismissed.


______________________________               ______________________________
           STEPHEN L. WILKINS                                          K. MILLIKAN
              Veterans Law Judge                                          Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals


________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


